Citation Nr: 1205744	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the noncompensable rating assigned to the Veteran's bilateral hearing loss.  Thereafter, in a May 2006 rating decision, the RO granted a compensable rating of 10 percent, effective as of the date of his claim in March 2005.  Because a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, it follows that such a claim remains in controversy where less than the maximum benefit (i.e., 100 percent) is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains in appellate status.  The claim was remanded in August 2009 for further development.

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the July 2006 Substantive Appeal (VA Form 9).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no more than level V hearing impairment in the right ear and level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In April 2005, the AOJ sent a letter to the Veteran providing the notice required for the increased rating claim.  This letter advised the Veteran of what evidence was required to substantiate his claim, and outlined his duties and those of VA with respect to obtaining relevant evidence.  Accordingly, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The AOJ has substantially complied with the Board's August 2009 Remand instructions by obtaining updated VA outpatient records and providing notice in accordance with a recent decision of the United States Court of Appeals for Veterans Claims (Court), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which redefined VA's duties with respect to notice of the criteria necessary for an increased rating.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that the Court's decision in Vazquez-Flores was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  As such, a discussion of the Vazquez notice elements is unnecessary.

The Veteran has been medically evaluated in conjunction with his claim for a higher disability evaluation in January 2006.  The Court has held that VA audiological examiners must not only report their objective findings, but must also fully describe the functional effects caused by hearing loss disability in the final examination report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examination report in January 2006 has been reviewed and found to be adequate, as it addresses the Veteran's symptoms in relation to the rating criteria as well as the functional effects of the Veteran's hearing loss, and neither the Veteran nor his representative contend otherwise.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)(when VA provides a veteran with a medical examination, that examination must be adequate).  

The Board acknowledges that it has been over five years since the Veteran's last examination.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  As described above, the January 2006 VA examination is adequate for rating purposes, and neither the Veteran nor his representative has alleged that his service-connected bilateral hearing loss has worsened since that examination.  Indeed, VA outpatient records dated subsequent to the January 2006 examination are negative for any complaints regarding hearing loss.  In all, the duty to assist has also been fulfilled.

Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  
See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are subject to the provisions set forth in 38 C.F.R. § 4.86.  The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.


The pertinent evidence from the period under appeal consists of the report of the VA audiological examination performed in January 2006.  That examination report yielded puretone thresholds as follows:

      Hertz (Hz)	1000	2000	3000	4000 	Average
      Left(db)	35	55	50	40	45
      Right(db)	40	60	65	60	56 

Speech recognition ability was measured at 74 percent in the right ear and 84 percent in the left ear.

Review of the results of the January 2006 VA audiology examination shows that application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 warrants a 10 percent disability rating.  That is, the combination of Level V in the right ear with Level II in the left ear results in a 10 percent disability rating.  

The Board notes that these test results do not allow for consideration of exceptional patterns of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86.  In this case, the right ear shows thresholds of 55 or greater in three of the four Hertz frequencies and the left ear shows thresholds of 55 or greater in one of the four Hertz frequencies.  Thus, 38 C.F.R. § 4.86(a) is not applicable.  In addition, there is no evidence of 30 or less at the 1000 Hertz frequency or 70 or greater at the 2000 Hertz frequency in either ear, so 38 C.F.R. § 4.86(b) is also inapplicable.

The VA examination report documents that the Veteran has diminished hearing.  This is not in dispute - service connection is assigned only where hearing loss exists.  See 38 C.F.R. § 3.385.  The Board emphasizes, as discussed in the law and regulations section above, that the question which must be answered by the Board is whether the schedular criteria have been met.  The schedular criteria are specific, and as explained above the Veteran's hearing loss is not of sufficient severity to warrant a rating in excess of 10 percent.  See Lendenmann, 3 Vet. App. at 349.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's bilateral hearing loss warranted a rating in excess of 10 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 
38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Here, the schedular evaluation does reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Specifically, the Veteran's complaint of difficulty hearing "all the time" is not an exceptional or unusual feature associated with hearing loss, and the diagnostic criteria for evaluating hearing loss sufficiently contemplate this complaint.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends, and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In short, for the reasons and bases expressed above, the Board concludes that the evidence does not support the Veteran's claim of entitlement to a disability rating in excess of 10 percent for his service-connected bilateral hearing loss.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


